Citation Nr: 1527160	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as secondary to exposure to herbicides.  

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type II diabetes mellitus.  

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus.  

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.  

5. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type II diabetes mellitus.  

6. Entitlement to service connection for bilateral hearing loss.  

7. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran and his spouse testified at a hearing in April 2012 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  Regardless, the Veteran submitted his VA Form 9 in April 2014.  Therefore, the Board may consider additional records he submits without Agency of Original Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's ship, the USS Washoe County (LST-1165) traveled in the inland waters of the Republic of Vietnam while he was aboard.  Therefore, he is presumed to have been exposed to herbicides.  

2. Type II diabetes mellitus is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's type II diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran has been diagnosed with type II diabetes mellitus, satisfying the first element of a service connection claim.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran asserts that he was exposed to herbicides while stationed aboard the USS Washoe County, LST-1165.  He asserts that the USS Washoe County not only traveled in the inland waterways of the Republic of Vietnam, but that he went ashore as well.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

In VBA Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010), VA noted that ships with the LST designation are considered "[s]hips operating primarily or exclusively on Vietnam's inland waterways."  A January 1970 service personnel record notes that the Veteran was "[a]uthorized to wear the Republic of Viet Nam Campaign Medal with Device ... for service on board USS Washoe County (LST-1165) in the contigious[sic] waters of Viet Nam..." for the period from June 1969 to September 1969, November 1969, and January 1970.  Further, a Defense Personnel Records Information Retrieval System inquiry confirms that the USS Washoe County was en route to Ca Mau Peninsula in the Republic of Vietnam for duty as "Sea Lords/Sea Float Support Landing Ship, Tanks (LST)" and that it made "brief stops for ammunition at ... Vung Tau, RVN," that she "...beached in Vung Tau at the LST ramp at 1010 hours.... (emphasis added)"  It was also noted that the USS Washoe County anchored at the mouths of rivers in the Republic of Vietnam.  Because the USS Washoe County has an LST designation and had service in the inland waterways of the Republic of Vietnam, including actually beaching at the LST ramp in Vung Tau, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Type II diabetes mellitus is a disease associated with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  Therefore, service connection for type II diabetes mellitus is granted.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for type II diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a January 2013 statement, the Veteran informed the RO that he received treatment for his bilateral hearing loss and peripheral neuropathy at the VA clinic in Russellville, Arkansas and at the John McClellan VA Medical Center (VAMC), and asked the RO to obtain current records from those facilities.  On remand, the AOJ must obtain the Veteran's outstanding VA treatment records, if they exist.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran asserts that his peripheral neuropathy of the upper and lower extremities is secondary to diabetes mellitus.  A February 2012 VA treatment record notes that the Veteran had peripheral neuropathy but that it was "...not clear if this is from previous [G]uillian-[B]arre or borderline [diabetes mellitus]."  A VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Additionally, certain types of peripheral neuropathy are diseases that are presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The regulations formerly referred to "acute and subacute" peripheral neuropathy; however, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for acute and subacute peripheral neuropathy.  Specifically, based on findings from the National Academy of Sciences report titled, Veterans and Agent Orange: Update 2010, which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR § 3.307(a)(6)(ii) and 38 CFR § 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (2014).  On remand, the examiner must also determine whether the Veteran's peripheral neuropathy is of the type that may be presumptively service-connected.  

With regard to the Veteran's hearing loss claim, high frequency hearing loss was noted at his April 1968 entrance examination.  In addition to the examiner specifically noting high frequency hearing loss, the Veteran entered service with an H2 profile.  A numerical designation of "2" "indicates that an individual possesses some medical condition or physical defect which may impose some limitations on classification and assignment."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  Because his hearing loss pre-existed service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  As a result, the opinion of the April 2014 VA examiner is inadequate because it addresses direct service connection and not aggravation of a pre-existing disability.  A new opinion is needed.  

With regard to tinnitus, the April 2014 VA examiner's negative opinion is based on there being no complaints of tinnitus in the Veteran's service treatment records.  This rationale is inadequate because it does not take his lay assertions into account.  A new opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those from the VA clinic in Russellville and the John McClellan VAMC.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Schedule the Veteran for an examination with an appropriate clinician for his peripheral neuropathy of the upper and lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the upper and lower extremities was proximately due to or the result of his service-connected diabetes mellitus.

ii. Whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the upper and lower extremities was aggravated beyond its natural progression by his service-connected diabetes mellitus.  

iii. IF AND ONLY IF the examiner determines that peripheral neuropathy of the upper and lower extremities was NOT caused or aggravated by the Veteran's service-connected diabetes mellitus, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities began during active service, is related to any incident of service, or began within one year after the date that he was last exposed to herbicides.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who conducted the April 2012 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner is advised that the Board has accepted the Veteran's assertion that he was exposed to acoustic trauma in service to be credible.  

c. In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss, which existed prior to service, was permanently aggravated during active service.  

If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during active service, is related to any incident of service, or began within one year after discharge from active service.

A negative opinion based solely on the absence of tinnitus in-service is not sufficient.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


